United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, HANCOCK STATION, )
Los Angeles, CA, Employer
)
__________________________________________ )
A.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2384
Issued: April 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2007 appellant filed a timely appeal of an August 27, 2007 merit
decision of the Office of Workers’ Compensation Programs, finding that she received an
overpayment in the amount of $5,493.04 for which she was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $5,493.04 on July 23, 2004 because she received wage-loss compensation for the
period June 14, 2002 through April 21, 2003 for which she also used sick and annual leave; and
(2) whether the Office properly found that appellant was at fault in the creation of this
overpayment and, therefore, ineligible for waiver of the recovery of the overpayment.
FACTUAL HISTORY
On June 22, 2002 appellant, then a 50-year-old letter carrier, filed a claim alleging that
she sustained a recurrence of disability on June 13, 2002 causally related to her accepted

employment-related aggravation of right foot tarsal tunnel syndrome. In a June 6, 2003 letter,
the Office accepted appellant’s claim for right-sided tarsal tunnel syndrome and authorized
surgical release which was performed on February 27, 2003.
On April 13, 2004 appellant filed a claim (Form CA-7) requesting to buy back leave for
the period June 14, 2002 through April 21, 2003. She indicated that she used 240.23 hours of
annual leave and 168.52 hours of sick leave during the claimed period to attend medical
appointments. On April 13, 2004 appellant also signed a leave buyback worksheet/certification
and election document (Form CA-7b) which indicated that the employing establishment was
owed $7,741.10 to repurchase leave and that she was estimated to receive Federal Employees’
Compensation Act (FECA) benefits in the amount of $5,563.80. The later figure was subtracted
from the former figure which resulted in $2,177.30, the balance that appellant would owe the
employing establishment to repurchase leave. Appellant elected to use her FECA compensation
to repurchase leave from the employing establishment.
On July 20, 2004 the Office issued a check in the amount of $5,493.04 to appellant for
her leave buyback claim.
On December 28, 2005 the Office advised appellant that it erred in issuing the $5,493.04
check, as payment should have been made directly to the employing establishment. Appellant
responded that she recalled receiving the compensation check but did not know the purpose for
it.
On December 30, 2005 the Office made a preliminary determination that appellant
received an overpayment in the amount of $5,493.04 on July 23, 2004 because she received a
check for leave buyback compensation that should have been issued to the employing
establishment. Appellant was found at fault in the creation of the overpayment because she
requested to buy back leave and completed a CA-7b form which indicated that she owed the
employing establishment $2,000.00 while the employing establishment would receive over
$5,000.00 in FECA benefits. The Office stated that appellant should have reasonably been
aware that she was not due the July 23, 2004 check since she had completed the CA-7b form and
she had not lost a significant amount of income due to the accepted employment-related injury.
Appellant was advised that she could request a telephone conference, a final decision based on
the written evidence only or a hearing within 30 days if she disagreed that the overpayment
occurred, with the amount of the overpayment or if she believed that recovery of the
overpayment should be waived. The Office requested that she complete an accompanying
overpayment recovery questionnaire (Form OWCP-20) and submit financial documents in
support thereof within 30 days.
In the OWCP-20 form dated February 16, 2006, appellant requested waiver of the
recovery of the overpayment. She contended that she was not at fault in the creation of the
overpayment because she believed that the payment received was owed to her. Appellant stated
that she had waited a long time for a check and did not know how much she was going to
receive. She stated that she had not received payment for 36.50 hours of leave without pay.
Appellant did not know of any change in her circumstance that affected her monthly payment
which she had to report to the Office. She indicated that she had $803.00 of the incorrectly paid
check in her possession. Appellant reported monthly income of $751.00 which represented a

2

state or local welfare payment for her special needs son. She also reported monthly expenses
which included $967.71 for rent or mortgage, $500.00 for food, $375.00 for clothing, $375.00
for utilities and $500.00 for babysitting, totaling $2,342.71. Appellant had no cash on hand,
$491.99 in her checking account, $803.00 in her savings account, no current value in stocks and
bonds and $1,000.00 in personal property and other funds, totaling $2,294.99.
In an April 27, 2006 telephone conference with appellant, the Office addressed the
overpayment and her entitlement to a schedule award. It rejected her offer to repay the
overpayment in the amount of $25.00 per pay period because the repayment would take eight or
nine years. The Office confirmed with appellant that the employing establishment was not
willing to move forward on the leave buyback issue until all amounts had been collected. It
doubted that the employing establishment would be willing to complete a leave buyback in eight
or nine years. The Office confirmed that she agreed an overpayment was created and that she
was willing to repay it. Appellant suggested that repayment could be made by deducting the
overpayment from any schedule award compensation. The Office responded that the
overpayment could be held in abeyance until a decision was made regarding her entitlement to a
schedule award.
On April 27, 2006 appellant filed a claim for a schedule award.
By decision dated July 18, 2006, the Office granted appellant a schedule award for a 15
percent impairment of the right leg based on a July 10, 2006 opinion of an Office medical
adviser. On July 18, 2006 the Office issued a check in the amount of $27,475.20 to appellant for
her schedule award.
In a decision dated August 27, 2007, the Office finalized its preliminary determination
that appellant received an overpayment in the amount of $5,493.04 and that she was at fault in
the creation of the overpayment because she reasonably knew or should have known that she was
not entitled to wage-loss compensation for the period for which she also received payment for
leave. It noted appellant’s receipt of the July 18, 2006 schedule award and that the overpayment
was not deducted from the award. The Office ordered repayment of the overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 10.425 of the Office’s regulations, provides:
“The employee may claim compensation for periods of annual and sick leave
which are restorable in accordance with the rules of the employing agency.
Forms CA-7 and CA-7b are used for this purpose.”1
In a leave buyback case, an injured employee uses sick or annual leave to prevent wage
loss after an employment injury. If a claim is accepted and the work absences would otherwise
be compensable under the Act, the employee may buy back this leave from the employing
establishment. An employee may decide to take sick and/or annual leave in order to avoid
possible interruption of income. If such employee does so decide and his or her claim for
1

20 C.F.R. § 10.425; see also Laurie S. Swanson, 53 ECAB 517 (2002).

3

compensation is subsequently approved, such employee may arrange with his or her employing
establishment to buy back the leave used and have it reinstated to such employee’s account. The
compensation, to which the employee is entitled, may be used to pay a part of the back cost and
the employee shall be obligated to pay the balance. No compensation payments shall be paid,
however, while the employee is still in leave status. Arrangements to buy back leave, shall be
made with the employing establishment.2
ANALYSIS -- ISSUE 1
The record shows that the Office incorrectly issued a check in the amount of $5,493.04
for leave buyback compensation covering the period June 14, 2002 through April 21, 2003 to
appellant. Appellant acknowledged receiving and cashing this check. During the stated time
period she had received sick and annual leave pay from the employing establishment for her
medical appointments and wage-loss compensation for total disability. Fact of overpayment is
established as a claimant is not entitled to receive compensation for total disability and earnings
based on sick or annual leave for the same period.3 The Board, therefore, finds that an
overpayment was created in the amount of $5,493.04.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of [the Act] or would be against
equity and good conscience.5 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.6 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.7
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following: (1) made an incorrect
statement as to a material fact which he or she knew or should have known to be incorrect;
(2) failed to provide information which he or she knew or should have known to be material; or
(3) accepted a payment which he or she knew or should have known was incorrect.8

2

James R. Rowell, 39 ECAB 869 (1988); see also Louis H. Campbell, Docket No. 01-587 (issued
December 26, 2001).
3

See Danny E. Haley, 56 ECAB 393 (2005).

4

5 U.S.C. § 8129(b).

5

Michael H. Wacks, 45 ECAB 791, 795 (1994).

6

Norman F. Bligh, 41 ECAB 230 (1989).

7

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

8

20 C.F.R. § 10.433(a).

4

With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”9
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that she was at fault in creating the
overpayment of compensation, the Office must establish that, at the time appellant received the
compensation check in question, she knew or should have known that the payment was
incorrect.10
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The evidence of record is insufficient to establish that appellant knew
or should have been expected to know that she accepted an incorrect payment.
The Board finds that the Office did not make sufficient factual findings to establish that
appellant accepted a payment that she should have known to be incorrect. During the period
June 14, 2002 to April 21, 2003 appellant utilized sick and annual leave. Following the
acceptance of her claim, she accepted a check in the amount of $5,493.04 for leave buyback
compensation that should have been issued to the employing establishment. The Office found
that appellant knew or should have known that she received an incorrect payment because she
completed a CA-7b form which indicated that the employing establishment was owed over
$5,000.00 for the repurchase of leave. The record does not contain a photocopy of the
compensation check in question. There is no evidence to show whether the period of
compensation from June 14, 2002 to April 21, 2003 was imprinted on the check to place
appellant on notice of the period covered by the payment. There is no evidence of record
indicating that any information or letter accompanied the check with the above information.
There is no evidence of record of information to have put appellant on notice that the
compensation check was payment owed to the employing establishment to repurchase leave. For
these reasons, the Board finds that appellant was not at fault in creation of the overpayment in
the amount of $5,483.94.
Since the Board has determined that appellant was without fault in the creation of the
overpayment, the Office may only recover the overpayment in accordance with section 8129(b)
of the Act11 if a determination has been made that recovery of the overpayment would neither
9

Id. at § 10.433(b).

10

Diana L. Booth, supra note 7.

11

5 U.S.C. § 8129(b).

5

defeat the purpose of the Act nor be against equity and good conscience.12 The case will be
remanded to the Office for further development with respect to whether appellant is entitled to
waiver of the $5,483.94 overpayment. After such further development as the Office may find
necessary, it should issue an appropriate decision on the issue of whether the overpayment
should be waived.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $5,483.93 from June 14, 2002 to April 21, 2003, because she incorrectly received a check for
leave buyback compensation that should have been issued to the employing establishment. The
Board, however, finds that she was not at fault in the creation of this overpayment
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part with respect to fact and amount of
overpayment, is reversed with respect to fault in the creation of the overpayment and is set aside
and remanded for further development with regard to whether waiver of the recovery of the
overpayment is warranted.
Issued: April 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

6

